Bischoee, j.
The action is for broker’s commissions upon tbn sale of real estate and the recovery below is challenged by the appellant through the exception taken to the denial óf the motion for a dismissal of the complaint.or for the direction.of a verdict, In so far as the facts are thus brought before us, we find more than a sufficiency of evidence, to support the ruling excepted .to, and a sufficiency is only to be sought upon this appeal. Indeed, the record discloses substantiation of the plaintiff’s allegations without conflict in the evidence.
Engaged by the defendant to procure a purchaser, the plaintiffs secure one Greenwald, able and willing to conclude a contract of Sale at the defendant’s terms. At the time of the original meeting between the parties.to the intended transaction, thus brought about, a provisional agreement, looking to a contract and naming the time and place of its proposed execution, was.entered into, and agreeably to this agreement the prospective .purchaser met the defendant, prepared to execute the contract, but defendanfwithdrew from the transaction and, refused to become a party to. the intended agreement, whilé" conceding the willingness and ability' of Greenwald to so contract.
*103Unexcused, this refusal of the defendant to perform his part of the contract, to which the other party, ready and willing to. perform, was procured by the brokers in fulfillment of their agreement with the defendant, rendered him liable to them for. their commissions, since, notwithstanding that the transaction in which they were employed - did not culminate in success, that success Was prevented solely by the defendant’s act and the plaintiffs-had performed all that was expected of them. Sibbald v. Iron Co., 83 N. Y. 378; Rockwell v. Hurst, 36 N. Y. St. Repr. 735; Burling v. Gunther, 12 Daly, 6.
Except as founded upon the affirmative defense, of fraud, hereafter to be noticed, the defendant excused' his refusal- to conclude the contract only upon the ground that the plaintiffs, at the time when the parties had met to execute the agreement, declined to render their-right .to commissions dependent upon Greenwald’s observance of such agreement, the contract of sale.
Such a condition was not a part of the agreement under which these brokers were employed. They were to procure a purchaser, and this they .did. A purchaser was procured able 'and prepared to bind himself to the bargain,, and an act of protection of the defendant’s rights under the contract, beyond the protection afforded by law, was not within the brokers’ duty to perform.
The allegations of the complaint, then, were fully supported by proof, and" the submission of the case to the jury was certainly not erroneotis; its -withholding would have been manifestly improper.
- Next, the appellant, waiving all exceptions taken to rulings upon the admission or exclusion of evidence, Urges two exceptions interposed to the charge, as touching the defense of fraud or misrepresentation on the part of the .plaintiffs whereby he was induced to enter into negotiations with Greenwald and upon which, after being apprised of the facts, he claimed justification for his refusal to' complete the contract.
These misrepresentations, as claimed, had to do with two matters relating to the consideration to be received by the defendant for his property, the expected transaction being in nature an exchange of real estate.
The defendant alleges that the rental production of .Greenwald’s property had been represented, by the plaintiffs as $3,500 per annum, and that this representation, a material inducement to him, was false..
*104■ The trial justice charged the jury that there was no evidence 'showing the income, in.rents, from this property to have-been' less than the sum represented, and to this the defendant excepted,claiming upon this appeal that there was such evidence.
We fail to find, it in the record. There was no attempt made to’ show what the avails of this property were, whether more or less than $3,.500 annually, and the nearest approach to' proof upon the subject is found in the following question and answer, -occurring in the course of defendant’s direct examination: “ Q. You made that, contract because- you -were given to understand-that there were leases on that property bringing in' a certain income every year, and afterward when you found out it was-not so, then you refused to cany out the contract? A. Certainly.”This was obviously insufficient in support of an, exception to the charge in question,, which dealt with the absence of;’proof that the property produced a sum less than a stated amount. Whatever the condition of the property' as -to outstanding leases, a finding by the «jiuy, from this evidence, that the rental productiveness of the premises was less than $3,500-would have been based not upon proof, but- upon the merest conjecture.
" Finally, we are to consider an exception taken to the charge of the court upon the questions raised by -the defense of misrepresentations as. to outstanding leases upon the property, the defendant having testified that the plaintiffs had falsely represented that there .were such leases, which representations the plaintiffs denied having .made. •
As to this, the court charged: “ The question as to. these leases is the only defense I can see in the case, and-it is for you to say if the plaintiffs falsely represented to this defendant that there were leases on this property at the time of the making of this agreement, when-in reality they had expired on May 1st, which was previous to the month of June, when this transaction took place,” and the jury were then further instructed as to the ele^ ments of fraudulent misrepresentations, to the effect that knowledge of the falsity, upon the part of the plaintiffs, should appear' arid reliance upon the part of the defendant.
The defendant’s exception was “ to that part of- the charge’ which states substantially that the only particle of defense is as to the leases, and thereupon. instructs and . submits to the -jury the question of fraud.”
As we gather, although the argument is not-clear," the appel-' *105¡ant’s contention, founded upon this exception, is that the defense as. pleaded had to do with the fact that the representations were ' untrue, and was not based necessarily upon the fraudulent character of such representations.
Eo point is made touching the statement made by the trial justice that the only defense had to do with theses leases; in' fact, this statement was correct, whether the defense was founded upon . mistaken - assertions by. the plaintiffs or upon their fraudulent misrepresentations. The leases formed the subject of the only defense disclosed by the proof. •
' Eor was error presented by the exception, in- the manner in which it "was framed, with regard to the instructions given as to the alleged fraud.
So far as it went, the charge was not erroneous, and if the defendant desired some addition or qualification .based upon a construction of -the answer which was not • its obvious construction, he should have pointed out the defect or suggested the nature of the qualification.
The answer might have been construed, perhaps, as intending a defense based either upon fraud or mistake, but more rationally-as excluding the element of mistake, and the point now made that fraud was not in the case should have been presented at the trial by something more than a general exception. Wells v. Higgins, 132 N. Y. 464; Smedis v. Railroad Co., 88 id. 22; Arnold v. People, 75 id. 603; Adams v. Irving Nat. Bk., 116 id. 606; Adams v. New Jersey Steamboat Co., 9 Misc. Rep. 25, 33.
The point is now urged that the charge should have, included a statement of the rule that representation, in the-absence of knowledge, contains the elements of fraud as well as representation with knowledge of its falsity, but- the exception fails in any event to present the question, because too general, and the charge was correct in part. Cases, supra.
Our attention is called to a ruling claimed to have been erro- ■ ■ neous, the refusal to charge a certain request of the defendant,But no exception was taken, and hence no review may be had of the matter upon this appeal. Frischman v. Zimmermann, 19 Misc. Rep. 53.
Judgment affirmed, with costs.
Daly, P. J., and MoAnAM, J., concur.
Judgment affirmed, with costs.